DETAILED ACTION
This Office Action is responsive to communications of application received on 8/17/2020. The disposition of the claims is as follows: claims 1-16 are pending in this application. Claims 1 and 9 are independent claims.
Your application has been assigned to Art Unit 2675. Please be sure to use this Art Unit number on all correspondence to help us route your case and respond to you in a timely fashion.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application number 2019-159773 filed in Japan on 9/2/2019.  Receipts of the subject certified copy of the priority document from participating IP office on 9/10/2020, the requirements of 35 U.S.C. 119(a)-(d) have been met and the priority document is placed into the file.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 8/17/2020 has been considered by the Examiner. A copy which has been signed, initialed and dated is included with the present Office Action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 9-11, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2015/0317543 A1 to Fujita in view of U.S. Patent Publication No. 2017/0336744 A1 to Noda.
As to claim 1, Fujita discloses an image forming apparatus (MFP 207 of figures 2-3) comprising: 
an image former (printer unit 304); and 
a hardware processor (control unit 308) that outputs information (printing data) on a calculation result of a total length, in a paper conveyance direction, of an image part formed at a time of executing a print job by causing the image former to print the information in mirror writing (mirror image printing on the backside of the medium; figure 5 and P1107/P1109 of figure 1 and abstract, paragraphs 0070-0074).

Noda, in the same area of image forming apparatus, teaches information on a calculation result of a total length, in a paper conveyance direction, of an image part formed at a time of executing a print job (total image forming distance 68 for the selected print job; figure 6, abstract and paragraphs 0091-0099).
It would have been obvious to a person with ordinary skill in the art before the effective filling date of the claimed invention to have modified Fujita’s image forming apparatus by the teaching of Noda because it would allow the system to print a mirror image of the printing data according to the intended application of the printing data.
As to claim 2, Noda further discloses wherein the hardware processor calculates a total length of the image part, and outputs information on a calculation result of a total length of the image part (paragraph 0064 and the same motivation is used as the rejection to claim 1 above). 
As to claim 3, Noda further discloses wherein the hardware processor further calculates a total length, in the conveyance direction, of the paper conveyed at a time of executing the print job or a total length, in the conveyance direction, of a maximum area in which an image is allowed to be formed at a time of executing the print job (calculate total length of paper conveyed; paragraphs 0064-0070 and figure 3), and further outputs information on a calculation result of the total length of the paper or the total length of a maximum area in which an image is allowed to be formed (output total length of paper; 68 of figure 6 and the same motivation is used as the rejection to claim 1 above).
claim 5, Fujita further discloses wherein the hardware processor controls the image former so that the image former prints information on the calculation result on the paper which is conveyed first or last at a time of executing the print job (printing information on the first page; figure 11B-11D).
As to claim 6, Fujita further discloses wherein the hardware processor controls the image former so that the image former prints information on the calculation result on a front side or back side of the paper (figures 11B or 11C), controls the image former so that the image former performs printing in the mirror writing in a case where the front side of the paper is printed (figure 11C), and controls the image former so that the image former performs printing in a normal character in a case where the back side of the paper is printed (figure 11B).
As to claims 9-11, 13-14, claims 9-11 and 13-14 are for a non-transitory recording medium (figure 3) that correspond to apparatus claims 1-3 and 5-6. Therefore, they have been analyzed and rejected based on apparatus claims 1-3, 5-6 respectively above.
Claims 7, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2015/0317543 A1 to Fujita in view of U.S. Patent Publication No. 2017/0336744 A1 to Noda and in further view of U.S. Patent Publication No. 2013/0100471 A1 to Hanley et al.
As to claim 7, Fujita, as modified by Noda, teaches wherein the hardware processor controls the image former so that the image former prints information on the calculation result on partition paper.
or immediately after the paper which is last conveyed at a time of executing the print job.
Hanley, in the same area of image forming apparatus, teaches the image former prints information on the partition paper inserted immediately before the paper which is first conveyed or immediately after the paper which is last conveyed at a time of executing the print job (printer 102 of figure 1 to print out cover sheet 202 as shown in figure 2 to include various information; paragraphs 0015-0017).
It would have been obvious to a person with ordinary skill in the art before the effective filling date of the claimed invention to have modified Fujita/Noda’s image forming apparatus by the teaching of Hanley because it would provide important information related to the document to the operator right on the cover sheet.
As to claim 15, claim 15 is for a non-transitory recording medium (figure 3) that correspond to apparatus claim 7. Therefore, it have been analyzed and rejected based on apparatus claim 7 above.
Allowable Subject Matter
Claims 4, 8, 12 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG D TRAN whose telephone number is (571)270-5309. The examiner can normally be reached Monday - Friday 8:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG D TRAN/Primary Examiner, Art Unit 2675